Title: To Thomas Jefferson from William Short, 31 August 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris August 31. 1791.

I had the honor of writing to you yesterday by the English packet. This inclosing a letter for the Secretary of the treasury, will be delivered to you by a M. de Barth, son to the person of that name who is gone to settle in the western country. I have not seen him, but have promised his brother who seems to be a worthy to introduce the bearer to you.
You will see in the gazettes sent, as low down as this date, that an embarkation of troops took place in Spain in July, and that from the state of provisions on board it was conjectured they were for some part of the gulph of Mexico. I know nothing further of this matter but suppose it probable. You will have been informed of it, if true, by Mr. Carmichael.
Count de Mercy has gone to England. It is said he is to remain there eight or ten days only. Blumendorf takes so much pains here to convince every body that the object of his journey is merely to examine the English mode of agriculture that I am fully convinced that it is not the true one. It is certain that the affairs of France have been presented to the consideration of the principal powers of Europe by the Emperor, and particularly to that of England and Prussia. I know not whether their ideas are brought to any common center on this subject and it will be probably difficult. Yet when we consider the influence which Kings Nobility and Clergy have in Europe, and that they consider the French revolution as in some degree personal against them, joined to the inviting situation of French affairs, both here and in their islands, it is impossible to say what effects and prodigies of union may be brought about against them. The issue of Count de Mercy’s journey to England will perhaps give some better grounds of conjecture.
I know not whether the malevolence of England still continues the same against the U.S., but should suppose it probable at least at St. James’s. If so it would be possible that that court engaging in a cruisade with other powers against the French revolution might  have a disposition to make use of so good an opportunity of seeking some revenge of us. I have no reason whatever for suspecting it, yet it seems so natural that that country should see with a jealous eye our present prosperity and particularly our increasing navigation and must naturally have so much desire to check that part of our growth that some act against our fisheries or against the carrying branch of our commerce would seem to me not absolutely impossible. The apprehensions entertained of the U.S. by the European powers having colonies in the islands would make them well enough satisfied, it seems to me, with any step that should tend to prevent our having a navy.—I mention these circumstances, as you will easily see Sir, as being merely conjectures founded on other conjectures. All may be groundless perhaps but it is not amiss to be aware of them.
You will learn from the Secretary of the Treasury the probability of the U.S. being able to make loans in London. I sent him in my letter of the 23d. inst. a copy of Mr. A. Donald’s letter to me on that subject. Not knowing Mr. Donald myself and having heard you speak of him as being long and well acquainted with him, I have referred him to you to say how far his authority is to be relied on. I am with the sincerest affection & regard, Dear Sir, your friend & servant,

W: Short


P.S. I inclose you a state of the Nantucket fishery at Dunkirk for the years 88. and 89. I have not been able yet to get that of L’Orient.—I lately sent to the bankers at Amsterdam the amount of the articles which you direct them to charge to the department of State. I find there are some trifles omitted. I mention this because the account I shall send you will differ to this amount from that you will probably have received from them before I could put them right.

